  Case 3:19-cv-04753 Document 1-9 Filed 02/05/19 Page 1 of 4 PageID: 136



                  UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


Defense Distributed,                      Civil Action No. _______________
Second Amendment Foundation, Inc.,
Firearms Policy Coalition, Inc.,
Firearms Policy Foundation,
Calguns Foundation,
California Association of Federal
Firearms Licensees, and
Brandon Combs,
                   Plaintiffs,

                  v.

Gurbir Grewal, Attorney General of the
State of New Jersey,
                  Defendant.



            PLAINTIFFS’ PROPOSED ORDER
  TO SHOW CAUSE WITH TEMPORARY RESTRAINING ORDER



BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
Chad Flores*                             Daniel L. Schmutter
cflores@beckredden.com                   dschmutter@hartmanwinnicki.com
Daniel Hammond*                          74 Passaic Street
dhammond@beckredden.com                  Ridgewood, New Jersey 07450
Hannah Roblyer*                          (201) 967-8040
hroblyer@beckredden.com
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700

*Pro hac vice motions to be filed

                            Counsel for Plaintiffs
     Case 3:19-cv-04753 Document 1-9 Filed 02/05/19 Page 2 of 4 PageID: 137



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,                      Civil Action No. _______________
 Second Amendment Foundation, Inc.,
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 Calguns Foundation,
 California Association of Federal
 Firearms Licensees, and
 Brandon Combs,
                    Plaintiffs,

                    v.

 Gurbir Grewal, Attorney General of the
 State of New Jersey,
                   Defendant.



ORDER TO SHOW CAUSE WITH TEMPORARY RESTRAINING ORDER

        This matter having been presented to the Court upon the application of

Plaintiffs, by and through their counsel, Hartman & Winnicki, P.C. and Beck Redden

LLP (pro hac vice to be filed), by way of an application for an order seeking

temporary restraints pursuant to Federal Rule Civil Procedure 65 and Local Civil

Rule 65.1; and the Court having considered the verified complaint, the affidavits

and other evidence, and the brief in support of the application; and good cause

appearing, IT IS on this day of February 2019, ORDERED as follows:

1.     Defendant Gurbir Grewal, in his capacity as Attorney General of New Jersey,

       shall appear before this Court on    _____, 2019 at     a.m./p.m.   or   as
     Case 3:19-cv-04753 Document 1-9 Filed 02/05/19 Page 3 of 4 PageID: 138



       soon thereafter as counsel may be heard, at the United States District Court

       for the District of New Jersey, Clarkson S. Fisher Building & U.S.

       Courthouse, 402 East State Street Trenton, NJ 08608, before the Honorable

             _____________________, U.S.D.J., to show cause why this Court

       should not enter an Order as follows:

       a.    Enjoining New Jersey Attorney General Gurbir Grewal from enforcing
             New Jersey Statute 2C:39-9(l)(2) against Plaintiffs;

       b.    Enjoining New Jersey Attorney General Gurbir Grewal from directing
             the Plaintiffs to cease and desist publishing computer files with digital
             firearms information;

       c.    Enjoining New Jersey Attorney General Gurbir Grewal from directing
             Plaintiffs’ communication service providers to cease and desist
             publishing Plaintiffs’ computer files with digital firearms information;
             and

       d.    Applying against anyone that both receives actual notice of by personal
             service or otherwise and is either (1) an officer, agent, servant,
             employee, or attorney of New Jersey Attorney General Gurbir Grewal,
             or (2) in active concert or participation with New Jersey Attorney
             General Gurbir Grewal;

       e.    Not requiring security; and

       f.    Taking effect immediately and remaining in effect for the pendency of
             this litigation or until further action from this Court.



2.     Pending the return date of this Order to Show Cause, a Temporary

       Restraining Order is hereby entered as follows:

       a.    New Jersey Attorney General Gurbir Grewal is enjoined from enforcing
             New Jersey Statute 2C:39-9(l)(2) against Plaintiffs.
     Case 3:19-cv-04753 Document 1-9 Filed 02/05/19 Page 4 of 4 PageID: 139




       b.    New Jersey Attorney General Gurbir Grewal is enjoined from directing
             the Plaintiffs to cease and desist publishing computer files with digital
             firearms information.

       c.    New Jersey Attorney General Gurbir Grewal is enjoined from directing
             Plaintiffs’ communication service providers to cease and desist
             publishing Plaintiffs’ computer files with digital firearms information.

       d.    This order applies against anyone that both receives actual notice of it
             by personal service or otherwise and is either (1) an officer, agent,
             servant, employee, or attorney of New Jersey Attorney General Gurbir
             Grewal, or (2) in active concert or participation with New Jersey
             Attorney General Gurbir Grewal.

       e.    This Order shall remain in full force and effect until such time as the
             Court specifically orders otherwise.

3.     Pursuant to Fed. R. Civ. P. 65(a)(2), it is hereby ordered that Plaintiffs’

       application for a preliminary injunction shall be advanced and consolidated

       with the trial of the Verified Complaint on the merits. This Order shall serve

       as notice of such consolidation.

4.     A copy of this Order to Show Cause, along with all documents upon which

       the Order is based, shall be personally served upon Grewal on or before

       ___________, 2019.


Dated: ________________                              _________________________
                                                     United States District Judge
